Citation Nr: 0118233	
Decision Date: 07/12/01    Archive Date: 07/17/01	

DOCKET NO.  99-18 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.

The question of whether a retroactive compensation payment is 
countable income for improved disability pension purposes is 
the subject of a separate decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

REMAND

The veteran served on active duty from November 1967 to 
November 1969.

The veteran has been granted service connection for PTSD, 
evaluated as 30 percent disabling.  He reopened his claim for 
an increased rating for PTSD in April 1998, indicating that 
this condition had worsened.  He requested a new Department 
of Veterans Affairs (VA) examination.

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, in effect, 
amended the law relating to the duty to assist.  There are 
now requirements relating to notice to the veteran, the 
searching for and obtaining of records, substantiating 
claims, obtaining VA examinations, and completing an 
application for compensation benefits.  The law applies to 
all claims pending on the date of enactment.  The law, in 
this case, is beneficial to the veteran, and applies to the 
veteran.

A VA outpatient treatment printout of record shows many 
mental health clinic visits by the veteran between 1996 and 
early 1998.  This printout shows that the veteran attended 
various PTSD groups on a regular basis during this period of 
time.  Only some of the clinical records for the mental 
health clinic and PTSD group sessions were received.  The 
Board believes that all of the veteran's clinical records for 
the mental health clinic and PTSD groups commencing from 
January 1, 1997, should be obtained prior to appellate 
review.

VA outpatient treatment reports in the spring of 1998 
indicate that the veteran complained of an increase in PTSD 
symptoms following surgery to remove a tumor on the pituitary 
a few months previously.  A cognitive disorder resulting from 
the surgery to remove a tumor of the pituitary was also 
diagnosed.  The veteran requested a 90-day program to 
effectively work through his PTSD symptoms, and a domiciliary 
treatment for 90 days was arranged.  The veteran was 
hospitalized at a domiciliary PTSD unit for the treatment of 
PTSD symptoms in May 1998 and was awarded a 100 percent 
rating under 38 C.F.R. § 4.29 through August based on this 
hospitalization.  The current record contains only a hospital 
summary for this period of hospitalization from May 1998 to 
August 1998.  The Board finds that the complete clinical 
records relating to this period of hospitalization and 
treatment should be obtained prior to final appellate review.  

In ratings in June and September 1998, the regional office 
(RO) denied the veteran's request for an increased schedular 
rating for his PTSD.  The RO did not offer the veteran a new 
VA examination.  Pursuant to VCAA, the Board believes that it 
would be beneficial to the veteran to provide him a new VA 
examination prior to final appellate review.

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The RO should obtain and incorporate 
within the present claims file all of the 
veteran's clinical records relating to 
his visits to the mental health clinic 
and to PTSD groups commencing from 
January 1, 1997.

2.  The RO should obtain copies of the 
complete clinical records relating to the 
veteran's hospitalization from May 1998 
to August 1998.

3.  The RO should make arrangements for a 
special psychiatric examination of the 
veteran to determine the current severity 
and extent of his PTSD.  All clinical 
tests which are deemed necessary should 
be conducted.  The claims file should be 
made available to the examiner prior to 
and during the examination of the 
veteran.  The examiner should attempt to 
describe and delineate the symptoms, 
manifestations, and level of disability 
associated with the veteran's PTSD, as 
distinguished from the symptoms, 
manifestations, and level of disability 
associated with the nonservice-connected 
cognitive disorder resulting from the 
surgery to remove a tumor of the 
pituitary.  The reasons and bases for 
such an opinion should be set forth.

Thereafter, the regional office should review the veteran's 
claim for an increased rating for PTSD.  If the claim is 
denied, the case should be processed in accordance with 
appropriate appellate procedures, including the issuance of a 
supplemental statement of the case.  The veteran need take no 
action unless and until he receives further notice.  The 
purpose of this REMAND is to procure clarifying data and to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


